Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 21 August 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					dear daughter
					Quincy August 21st 1818
				
				Since the 18th July, I have not received a Line from you or my Son, altho I have been in daily expectation of hearing that you were sitting your faces this way. I have learnt from mr Cruft that mr Adams contemplated being here, as I understood him by the last of this Month, or sooner if he could. The intercourse between us, is not so frequent as I could wish. Even tho it consisted of “How do you?” only for at this Season of the Year, Sickness is more frequent—since I wrote you, we have burried Mrs Bass, the rest of the Family have, & are recovering from the fever. it is generally Healthy here. The vacation of the Childrens School began yesterday; and they are now here—I wish you to come, that I may consult you, about Winter cloathing for them—of which they will want considerable—Mr Marston wished me to say to you that his son Henry would do himself the honour of calling upon you, and mr Adams, on his return from N Orleans, where he has seen your Brother, and may have a Letter for you from him; if he should call; you will see him, he has travelled by land from N Orleans for the sake of visiting the Western States—We are burnt up here, with the Severest drought that I ever knew at this Season.I have just been reading the Life of Genll Jackson—and I admire the Man; as his character is represented—I esteem him, much more highly than I did before, I read it. He appears to have been raised up for the Command he had, and for the defence he made He is as Brave as Bonaparte Buonaparte, without his embridled Ambition—I wonder if my Son has read it?—tho Jackson has lately given him Specimins of his Character—which have some what embarrassed the President, I fancy—With a Kind Remembrance to all Friends and a hope of seeing you e’er long / I am / Your affectionate / Mother
				
					A Adams
				
				
					John is not well. he grows too fast, is very thin, mere Skin & Bone. his food hurts him—
				
			